Attachment to Advisory Action
1.   Applicant’s amendment filed on February 12, 2021 has been fully considered. The amendment was filed and considered under AFCP2.0. An Examiner-initiated interview with Kerry Taylor was conducted in February 16, 2021 to discuss the current amendment.

2.   The amendment has been fully considered, but is not entered given it would not overcome all of the rejections in the most recent final Office action and raises new issues that would require further consideration.

3. Thus, in the present amendment instant claim 1 has been amended to recite the water-dispersible side-chain crystalline consisting of a copolymer made of a (meth)acrylate monomer having formula -COOR1, wherein R1 is a straight chain alkyl having 18-22 carbon atoms and acrylic acid monomer.
However, Shiba et al discloses the polymer being at least one member selected from the group consisting of a) homopolymers comprising a straight chain alkyl group having 9-18 carbon atoms; b) copolymers prepared from at least two radical-polymerizable monomers each having a straight chain alkyl group having 9-18 carbon atoms and c) copolymers of a radical polymerizable monomer having a straight chain alkyl group of 9-18 carbon atoms and a copolymerizable monomer (col. 3, lines 1-27), wherein the copolymerizable monomer is acrylic acid (col. 4, lines 14-15).
Thus, Shiba et al requires the presence of one of the polymers a)-c), and thereby the polymer c) maybe the only one side-chain polymer present.
Shiba et al discloses the presence of a plasticizer (col. 5, lines 64-67), said plasticizers appear to be esters of phthalic or benzoic acids, and do not belong to the group of side-chain crystalline polymers.

The amendment is not entered, thus rendering applicant’s arguments moot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764